DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 1, 5, 11, 14, 21, 25, and 30 have been amended.  Claims 1-30 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot in view of newly found reference Yang.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 9, 11, 13, 18, 21, 23-24, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nimbalker et al. (US 2017/0019882 A1), hereinafter referred to as Nimbalker, in view of Shattil (US 2016/0254889 A1), and Yang et al. (US 2012/0213187 A1), hereinafter referred to as Yang.

	Regarding claim 1, Nimbalker teaches a method for wireless communications by a user equipment (UE) (Nimbalker - Paragraph [0016], note method for reducing latency of LTE uplink transmissions; Paragraph [0029], note UE may transmit a packet with low-latency), comprising:
	selecting an orthogonal cover code (OCC) sequence for uplink transmission (Nimbalker - Paragraph [0030], note the UE choosing one or more DMRS orthogonal cover code (OCC) sequence), wherein the OCC sequence is selected from a first set of OCC sequences (Nimbalker - Paragraph [0084], note the OCC sequence pair can be selected from the plurality of OCC sequence pairs based on the selection criterion); and
	transmitting the uplink transmission, via a wireless medium, with one of the modulation schemes using the selected OCC sequence (Nimbalker - Paragraph [0030], note the UE can then transmit PUSCH using the selected UL resources and associated parameters, such as modulation and coding scheme).
	Nimbalker does not teach wherein the OCC sequence is selected from a first set of OCC sequences designed to achieve target peak to average power ratios (PAPRs) for a plurality of different modulation schemes.
	In an analogous art, Shattil teaches wherein the OCC sequence is selected from a first set of OCC sequences designed to achieve target peak to average power ratios (PAPRs) for a plurality of different modulation schemes (Shattil - Paragraph [0102], note one or more criteria elements to select spreading codes, which can include code space orthogonality (orthogonal spreading codes, which are applicable to OCC) and low peak-to-average-power (PAPR)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Shattil into Nimbalker in order for Nimbalker to select the OCC sequence based on meeting a low PAPR as a selection criterion in order to reduce the PAPR of OFDM transmissions (Shattil - Paragraph [0018]).
	The combination of Nimbalker and Shattil does not teach wherein the OCC sequence allows transmissions from a plurality of UEs to be multiplexed within a same resource block (RB).
	In an analogous art, Yang teaches wherein the OCC sequence allows transmissions from a plurality of UEs to be multiplexed within a same resource block (RB) (Yang - Paragraph [0100], note by using the orthogonal cover code (OCC), control information of several UEs can be multiplexed in the same RB (resource block)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Yang into the combination of Nimbalker and Shattil in order to enable multiple UEs to be orthogonally multiplexed on the same PUCCH resource block, reducing uplink transmit power required and improving UE coverage area (Yang - Paragraphs [0061] and [0081]).

	Regarding claim 3, Nimbalker does not teach wherein the first set of OCC sequences is designed such that a maximum PAPR achieved for each sequence is below a threshold value.
	In an analogous art, Shattil teaches wherein the first set of OCC sequences is designed such that a maximum PAPR achieved for each sequence is below a threshold value (Shattil - Paragraph [0102], note one or more criteria elements to select spreading codes, which can include code space orthogonality (orthogonal spreading codes, which are applicable to OCC) and low PAPR; Paragraph [0194], note spreading criteria can include providing a PAPR below a predetermined threshold).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Shattil into Nimbalker for the same reason as claim 1 above.

	Regarding claim 4, Nimbalker does not teach wherein the first set of OCC sequences is designed such that a maximum PAPR achieved for an OCC sequence in the first set is equal to a maximum PAPR for any other OCC sequence in the first set.
	In an analogous art, Shattil teaches wherein the first set of OCC sequences is designed such that a maximum PAPR achieved for an OCC sequence in the first set is equal to a maximum PAPR for any other OCC sequence in the first set (Shattil - Paragraph [0102], note one or more criteria elements to select spreading codes, which can include code space orthogonality (orthogonal spreading codes, which are applicable to OCC) and low PAPR; Paragraph [0194], note spreading criteria can include providing a PAPR below a predetermined threshold; a criteria can be included for a maximum PAPR (adjusted by weights, see Paragraph [0196])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Shattil into Nimbalker for the same reason as claim 1 above.

	Regarding claim 9, Nimbalker does not teach wherein: transmitting the uplink transmission using the first set of OCC sequences and a first modulation scheme is equivalent to transmitting the uplink transmission using a second set of OCC sequences and a second modulation scheme.
	In an analogous art, Shattil teaches wherein:
	transmitting the uplink transmission using the first set of OCC sequences and a first modulation scheme is equivalent to transmitting the uplink transmission using a second set of OCC sequences and a second modulation scheme (Shattil - Paragraph [0102], note one or more criteria elements to select spreading codes, which can include code space orthogonality (orthogonal spreading codes, which are applicable to OCC), low PAPR, and enabling a fast transform operation for code generation and/or for encoding original data symbols; spreading codes that follow the same criteria can be interpreted as yielding equivalent transmissions).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Shattil into Nimbalker for the same reason as claim 1 above.

	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written from the perspective of the base station, which is taught by Nimbalker (Nimbalker - Paragraph [0038], note the eNB can configure a set of MCS and/or transport block sizes that the UE may use to transmit an uplink packet; Paragraph [0044], note eNB performs blind decoding).

	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 3.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 9, except the claim is written from the perspective of the receiving end.

	Regarding claim 21, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in an apparatus claim format, which is taught by Nimbalker (Nimbalker - Fig. 8; Paragraph [0093], note apparatus 800, such as a wireless communication device; Paragraph [0095], note controller 820 may be any programmable processor).

	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 24, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 28, the claim is interpreted and rejected for the same reason as claim 9.

	Regarding claim 30, the claim is interpreted and rejected for the same reason as claim 11, except the claim is written in an apparatus claim format, which is taught by Nimbalker (Nimbalker - Fig. 8; Paragraph [0095], note apparatus 800, controller 820 may be any programmable processor).

Claims 2, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nimbalker in view of Shattil and Yang as applied to claims 1, 11, and 21 above, and further in view of Papasakellariou et al. (US 2012/0063400 A1), hereinafter referred to as Papasakellariou.

	Regarding claim 2, the combination of Nimbalker, Shattil, and Yang does not teach wherein the uplink transmission comprises a physical uplink control channel (PUCCH).
	In an analogous art, Papasakellariou teaches wherein the uplink transmission comprises a physical uplink control channel (PUCCH) (Papasakellariou - Paragraph [0025], note a UE can determine the PUCCH resource (OCC) for its signal transmission).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Papasakellariou into the combination of Nimbalker, Shattil, and Yang in order to allow flexible allocation of transmission resources (Papasakellariou - Paragraph [0024]).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 2.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 2.

Claims 7-8, 10, 16-17, 19-20, 26-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nimbalker in view of Shattil and Yang as applied to claims 1, 11, and 21 above, and further in view of Baldemair et al. (US 2012/0140716 A1), hereinafter referred to as Baldemair.

	Regarding claim 7, the combination of Nimbalker, Shattil, and Yang does not teach wherein transmitting the uplink transmission comprises: applying the selected OCC sequence to a group of modulated symbols to generate a group of intermediate symbols; and performing discrete Fourier transform spread orthogonal frequency division multiplexing (DFS-s-OFDM) processing on the group of intermediate symbols.
	In an analogous art, Baldemair teaches wherein transmitting the uplink transmission comprises: applying the selected OCC sequence to a group of modulated symbols to generate a group of intermediate symbols (Baldemair - Paragraph [0103], note complex modulation symbols are spread using different OCC sequences); and
	performing discrete Fourier transform spread orthogonal frequency division multiplexing (DFS-s-OFDM) processing on the group of intermediate symbols (Baldemair - Paragraph [0105], note DFT operation (DFTS-OFDM, see Paragraph [0068]) is performed, in which DFT precoding is applied per set of complex modulation symbols which correspond to one SC-FDMA symbol).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Baldemair into the combination of Nimbalker, Shattil, and Yang in order to mitigate inter-cell interference (Baldemair - Paragraph [0036]).

	Regarding claim 8, the combination of Nimbalker, Shattil, and Yang does not teach wherein transmitting the uplink transmission using the selected OCC sequence comprises: applying a selected second OCC sequence in the set of OCC sequences to a group of modulated symbols to generate a group of intermediate symbols; performing discrete Fourier transform (DFT) on the group of intermediate symbols; applying a cyclic shift to the group of intermediate symbols subsequent to performing the DFT; and applying orthogonal frequency division multiplexing (OFDM) processing on the group of shifted intermediate symbols.
	In an analogous art, Baldemair teaches wherein transmitting the uplink transmission using the selected OCC sequence comprises: applying a selected second OCC sequence in the set of OCC sequences to a group of modulated symbols to generate a group of intermediate symbols (Baldemair - Paragraph [0103], note complex modulation symbols are spread using different OCC sequences);
	performing discrete Fourier transform (DFT) on the group of intermediate symbols (Baldemair - Paragraph [0105], note DFT operation is performed, in which DFT precoding is applied per set of complex modulation symbols which correspond to one SC-FDMA symbol);
	applying a cyclic shift to the group of intermediate symbols subsequent to performing the DFT (Baldemair - Paragraph [0100], note the cyclic shifting may be done at various stages, the complex modulation symbols may be cyclically shifted before spreading); and
	applying orthogonal frequency division multiplexing (OFDM) processing on the group of shifted intermediate symbols (Baldemair - Paragraph [0004], note LTE uses OFDM in the downlink and DFT-spread OFDM in the uplink).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Baldemair into the combination of Nimbalker, Shattil, and Yang for the same reason as claim 7 above.

	Regarding claim 10, the combination of Nimbalker, Shattil, and Yang does not teach wherein the first set of OCC sequences comprises: a first sequence [+1, e^(-j π /6), e^(- j π /3), +1, e^(- j π /6), e^(- j π /3), +1, e^(- j π/6), e^(- j π/3), +1, e^(- j π/6), e^(- j π/3)]; a second sequence [+1, +1, +1, -j, -j, -j, -1, -1, -1, +j, +j, +j]; a third sequence sequence [+1, e^(-j π /6), e^(- j π /3), -1, -e^(- j π /6), -e^(- j π /3), +1, e^(- j π/6), e^(- j π/3), -1, -e^(- j π/6), -e^(- j π/3)]; and a fourth sequence [-1, -1, -1, +j, +j, +j, -1, -1, -1, -j, -j, -j].
	In an analogous art, Baldemair teaches wherein the first set of OCC sequences comprises:
	a first sequence [+1, e^(-j π /6), e^(- j π /3), +1, e^(- j π /6), e^(- j π /3), +1, e^(- j π/6), e^(- j π/3), +1, e^(- j π/6), e^(- j π/3)] (Baldemair - Paragraph [0024], see Table 1);
	a second sequence [+1, +1, +1, -j, -j, -j, -1, -1, -1, +j, +j, +j] (Baldemair - Paragraph [0024], see Table 1);
	a third sequence sequence [+1, e^(-j π /6), e^(- j π /3), -1, -e^(- j π /6), -e^(- j π /3), +1, e^(- j π/6), e^(- j π/3), -1, -e^(- j π/6), -e^(- j π/3)] (Baldemair - Paragraph [0024], see Table 1); and
	a fourth sequence [-1, -1, -1, +j, +j, +j, -1, -1, -1, -j, -j, -j] (Baldemair - Paragraph [0024], see Table 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Baldemair into the combination of Nimbalker, Shattil, and Yang for the same reason as claim 7 above.

	Regarding claim 16, the combination of Nimbalker, Shattil, and Yang does not teach wherein receiving the first uplink transmission comprises: first identifying first subcarriers in the RB that contain the first uplink transmission based on the first OCC sequence, then setting a signal on other subcarriers in the RB to zero, then performing an inverse discrete Fourier transform (IDFT) on samples of the first subcarriers to determine signal values, and then dividing each of the signal values by a corresponding value from the determined first OCC sequence.
	In an analogous art, Baldemair teaches wherein receiving the first uplink transmission comprises:
	first identifying first subcarriers in the RB that contain the first uplink transmission based on the first OCC sequence (Baldemair - Paragraph [0110], note receiver must select the same OCC sequence for each symbol in the despreading step, the transmitter and receiver exchange additional signaling such as PUCCH format 3 resource index),
	then setting a signal on other subcarriers in the RB to zero (Baldemair - Paragraph [0112], note a sequence of SC-FDMA symbols (single carrier) is received),
	then performing an inverse discrete Fourier transform (IDFT) on samples of the first subcarriers to determine signal values (Baldemair - Paragraph [0113], note an inverse discrete fourier transform operation is performed on the SC-FDMA symbols), and
	then dividing each of the signal values by a corresponding value from the determined first OCC sequence (Baldemair - Paragraph [0116], note the bits are descrambled and decoded depending on the processing that was performed at the transmitting side).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Baldemair into the combination of Nimbalker, Shattil, and Yang for the same reason as claim 7 above.

	Regarding claim 17, the combination of Nimbalker, Shattil, and Yang does not teach wherein receiving the first uplink transmission using the determined first OCC sequence comprises: first identifying first subcarriers in the RB that contain the first uplink transmission based on the first OCC sequence, then setting a signal on other subcarriers in the RB to zero, then applying a cyclic shift to samples of the first subcarriers, then performing an inverse discrete Fourier transform (IDFT) on the samples to determine intermediate values, and then dividing each intermediate value by a corresponding value of a second OCC sequence from the set of OCC sequences.
	In an analogous art, Baldemair teaches wherein receiving the first uplink transmission using the determined first OCC sequence comprises:
	first identifying first subcarriers in the RB that contain the first uplink transmission based on the first OCC sequence (Baldemair - Paragraph [0110], note receiver must select the same OCC sequence for each symbol in the despreading step, the transmitter and receiver exchange additional signaling such as PUCCH format 3 resource index),
	then setting a signal on other subcarriers in the RB to zero (Baldemair - Paragraph [0112], note a sequence of SC-FDMA symbols is received),
	then applying a cyclic shift to samples of the first subcarriers (Baldemair - Paragraph [0114], note cyclic shifting of bits is performed, the step may be performed at various other stages of the process),
	then performing an inverse discrete Fourier transform (IDFT) on the samples to determine intermediate values (Baldemair - Paragraph [0113], note an inverse discrete fourier transform operation is performed on the SC-FDMA symbols), and
	then dividing each intermediate value by a corresponding value of a second OCC sequence from the set of OCC sequences (Baldemair - Paragraph [0116], note the bits are descrambled and decoded depending on the processing that was performed at the transmitting side).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Baldemair into the combination of Nimbalker, Shattil, and Yang for the same reason as claim 7 above.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as claim 10.

	Regarding claim 20, the combination of Nimbalker, Shattil, and Yang does not teach the method further comprising: receiving a second uplink transmission from a second UE multiplexed with the fist uplink transmission on the RB; determining a second OCC sequence for the second uplink transmission from the first set of OCC sequences; and decoding second data contained in the second uplink transmission based on the determined second OCC sequence.
	In an analogous art, Baldemair teaches the method further comprising:
	receiving a second uplink transmission from a second UE multiplexed with the fist uplink transmission on the RB (Baldemair - Paragraph [0068], note apply OCC to multiplex users; Paragraph [0112], note a sequence of SC-FDMA symbols is received (from a transmitter/user));
	determining a second OCC sequence for the second uplink transmission from the first set of OCC sequences (Baldemair - Paragraph [0110], note receiver must select the same OCC sequence for each symbol in the despreading step, the transmitter and receiver exchange additional signaling such as PUCCH format 3 resource index; and
	decoding second data contained in the second uplink transmission based on the determined second OCC sequence (Baldemair - Paragraph [0116], note the bits are descrambled and decoded depending on the processing that was performed at the transmitting side).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Baldemair into the combination of Nimbalker, Shattil, and Yang for the same reason as claim 7 above.

	Regarding claim 26, the claim is interpreted and rejected for the same reason as claim 7.
	Regarding claim 27, the claim is interpreted and rejected for the same reason as claim 8.
	Regarding claim 29, the claim is interpreted and rejected for the same reason as claim 10.
Allowable Subject Matter
Claims 5-6, 14-15, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zhang et al. (US 2012/0020326 A1) discloses selecting spreading codes of a certain degree of orthogonality to allow multiple signals to be successfully transmitted over the same transmission resource block.
	Ahn et al. (US 2012/0320859 A1) discloses using a block spreading code/orthogonal cod to multiplex a plurality of user equipments on the same resource block.
	Oketani (US 2018/0262295 A1) discloses spreading code sequences for multiplexing of PUCCH transmissions of multiple users on the same resource block.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461